MacIntyre, J.
D. A. Brown brought an- action for damages against R. L. Warren, trading as the Warren Produce Company, for .injuries caused by the operation of a truck alleged to have been used by Warren in the conduct of said business. The question' to be determined is whether the evidence was sufficient to support a verdict against Warren, who contends that the evidence, without material contradiction, established the fact that the business belonged to Prances Warren, his wife, who did business under the trade-name of Warren Produce Company, and that he merely worked for her on a salary.' The evidence for the plaintiff showed that the injury was caused by the truck of the Warren Produce Company; that the defendant came to see plaintiff while he was in bed, and told him that Duckett, the driver of the truck, “was hired by him to operate this truck, that it belonged to him, and that he sent it to Columbus for some eggs. . . He claimed ownership of the truck; that’s what he said, that it was his truck. . . I mean to tell this jury that Mr. Warren told me that the truck was his.” The wife of the plaintiff testified that Mr. and Mrs. Warren came to see her husband while he was in bed, and Mrs. Warren told her that it was Mr. Warren’s truck. “She said that everything belonged to Mr. Warren.” There was evidence for the defendant that Mr. Warren went into bankruptcy three or four years before the trial, and that after that time the business was owned by Mrs.'Warren and operated by her under the same name. Documentary evidence showed that the insurance on the business was issued to Mrs. Warren, trading as the Warren Produce Company; that various automobiles owned by the business were bought and notes signed therefor by Mrs. Warren; and that lease contracts for places rented for the business were signed by Mrs. Warren, “trading as the Warren Produce Company.” We think *770the issue was fairly submitted to the jury; and their verdict having the approval of the judge, and there, being some evidence to support it, the judgment overruling the .motion for new trial must be Affirmed.

Broyles, C. J., and Guerry, J., concur.